Citation Nr: 1705318	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-36 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 


REPRESENTATION

The Veteran represented by:  Earle Koontz, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to August 1970, which includes service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The appeal was previously before the Board when it remanded in March 2013 to obtain a travel board hearing.  Additionally, the case was remanded in February 2014 for a VA examination, and again in June 2015 to seek compliance with the February 2014 remand, by affording the Veteran a VA examination.  The matter has returned to the Board for further appellate review. 

In August 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

There is no probative evidence of record indicating that the Veteran has diabetes mellitus, type II; thus, there is no current disability due to this condition to attribute to his active military service, to include any presumed exposure to Agent Orange in Vietnam. 





CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159 (b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Notice was provided to the Veteran in February 2011, of the requirements to establish service connection for diabetes mellitus, type II, on a direct incurrence basis and on a presumptive basis. 

With regard to the duty to assist, under 38 U.S.C.A § 5103A (West 2015), VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The claims file contains the Veteran's service treatment records (STRs), service personnel records, VA records, private treatment records, and the Veteran's hearing transcript. 

The claim was previously remanded in February 2014 to obtain a VA examination to determine if the Veteran had a present diagnosis of diabetes mellitus, type II.  Substantial compliance with the February 2014 remand was not achieved, and thus the Board remanded the case again in June 2015 to schedule the Veteran for an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The record reflects that the new examination was scheduled for April 27, 2016.  Subsequently, the May 2016 Supplemental Statement of the Case (SSOC) notes that the Veteran cancelled his scheduled examination and no explanation or justifiable indication is provided in the record.  In light of the above, the Board concludes that the prior remand directives with respect to scheduling the Veteran for a VA examination have been substantially complied.  See Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008)(holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Under 38 C.F.R. § 3.655 (2016), when a claimant does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  See 38 C.F.R. 3.160(b)(2016).  In this case, the claim on appeal is original.  As the AOJ scheduled the Veteran for an appropriate VA examination, and the Veteran cancelled that examination without showing good cause, the claim shall be rated based on the evidence of record.  Id.  

Merits of the Claim

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a)(West 2015); 38 C.F.R. § 3.303 (a)(2016).  In addition, certain chronic diseases such as diabetes, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran asserts that his claimed diabetes mellitus, type II is the result of exposure to herbicides during active duty service in the Republic of Vietnam.  The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent... unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service."  
38 U.S.C.A § 1116(f)(2015); 38 C.F.R. § 3.307(2016).  The Veteran's DD-214, and August 2013 hearing transcript provide evidence of the Veteran's active service in the Republic of Vietnam from 1968 to 1970.  Further, the Veteran received the Vietnam Campaign, and Vietnam Service Medal.  The Board finds that the Veteran served in Vietnam and exposure to an herbicide agent is presumed. 

The Veteran has not reported, in any statement, including his travel board hearing or evaluations that he was diagnosed with diabetes mellitus, type II.  Nor has the Veteran reported that he has been receiving treatment during the appeal period or proximate to the claim for symptoms or pathology attributed to diabetes mellitus, type II.  The basis of the claim appears to be an isolated incident of high blood sugar, as indicated by the examiner's statements, "your blood sugar was a little high but the average is normal.  Watch your intake of sweets."  The AOJ has denied the claim, and the Board has previously remanded in an attempt to determine if there is a diagnosis of diabetes mellitus, type II.  As the Veteran cancelled his most recent VA examination, the record contains no medical evidence of the Veteran's claimed diabetes mellitus, type II.  

While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), he is not competent to assess a diagnosis of diabetes mellitus, type II.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Additionally, the Board finds that the Veteran has not demonstrated the medical knowledge or skill to diagnosis himself with a disorder as complex and as diabetes mellitus, type II.  Id. 

The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110 (2015).  The evidence reflects that the Veteran does not have diagnosis of diabetes mellitus, type II, and thus does not have a disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability of diabetes mellitus, type II proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

For the foregoing reasons, the Board finds that a claim of service connection for diabetes mellitus, type II, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus, type II, the doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102(2016) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 







ORDER

Entitlement to service connection for diabetes mellitus, type II is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


